IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-11-00011-CV
 
In
re BNSF Railway Company
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is
denied.  See Tex. R. App. P.
52.8(d).
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Davis, and
Justice Scoggins
Petition
denied
Opinion
delivered and filed March 30, 2011
[OT06]
 




 


ed the McLennan
County Appraisal District, challenging the denial of their applications for
exemptions under section 11.182 of the Tax Code.  See Tex. Tax. Code Ann. § 11.182(b), (e)
(Vernon 2008).  On appeal, AHF, Parkside, and Robinson raise several issues
challenging the trial court’s denial of their partial motion for summary
judgment and granting of the Appraisal District’s summary judgment motion. 
However, the two apartment complexes for which they sought an exemption were
constructed before December 31, 2001.  Id. at § 11.182(e).  Section 11.182(e)
applies only to housing projects constructed after December 31, 2001.  Am. Hous. Found. v. Brazos County
Appraisal Dist., 166
S.W.3d 885, 889 (Tex. App.—Waco 2005, pet. denied); see Am. Hous. Found. v. Calhoun County
Appraisal Dist., 198
S.W.3d 816, 818-19 (Tex. App.—Corpus Christi 2006, pet. denied)
(same); see also Tex. Tax. Code Ann. § 11.182(e). 
In their second issue, AHF,
Parkside, and Robinson urge us to revisit our holding in Brazos County
Appraisal District.  We decline to do so.  Accordingly, we overrule issue two
and need not address the remaining issues.  See Tex. R. App. P. 47.1.  The trial court’s judgment is
affirmed.
 
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Affirmed 
Opinion
delivered and filed March 25, 2009
[CV06]